Plaintiff in error, hereinafter called defendant, was convicted in the county court of Greer county of the crime of unlawfully manufacturing intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 30 days.
The evidence of the state was that the officers had a search warrant, and, upon search of the defendant's premises, that down in a field, in a hollow, they found 15 gallons of beer in two jars; that a path led from defendant's house to the beer, and that the beer was found in a pit approximately 2 1/2 feet deep, which was covered over and a lighted lantern was in the pit; that this beer was intoxicating; that the officers also found an old capper and some empty bottles and some caps in a dugout near defendant's house; that defendant told the officers this was his beer; that he had made it; and that it was the only way he had to make a living.
Defendant testified that he had been hurt in a fall at a school building where he had been janitor and did not remember making the beer or telling the assistant county attorney, the sheriff, or his deputies that it was his.
Defendant introduced some evidence that he was a pauper and his family being supported by the county. Assuming this to be true, it will not be any great hardship to the defendant or the county for the county to continue caring for the defendant in the county jail while it provides for the family outside.
No error appearing upon the record and the evidence being sufficient to support the verdict of the jury, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur. *Page 157